 



Exhibit 10.13
March 28, 2007
Mr. Steve Beeks
523 Eleventh St.
Santa Monica, CA 90402
RE:     Employment Agreement
Dear Mr. Beeks:
          On behalf of Lions Gate Films Inc. (“Company”), this is to confirm the
terms of your employment by the Company. We refer to you herein as “Employee.”
Company and Employee agree that on April 1, 2007 the terms of this agreement
(“Agreement”) shall replace and supersede the Employment Agreement dated
December 15, 2003 between Employee and the Company, with the exception of
Section 8 and Exhibit A of said agreement, which shall remain in full force and
effect. Until April 1, 2007, the Employment Agreement dated December 15, 2003
shall govern. The terms of Employee’s employment are as follows:
     1. TERM
          (a) The term of this agreement (“Agreement”) will begin April 1, 2007
and end April 1, 2011 (“Term”). During the Term of this Agreement, Employee will
serve as President and Chief Operating Officer, subject to the following:

  (i)   in the event that Company hires a senior executive with responsibilities
extending over Lions Gate Films, Company may change Employee’s title to Co-Chief
Operating Officer;     (ii)   in the event that Company’s current CEO takes on
the title of Chief Operating Officer as the result of a merger or acquisition or
other transaction, Employee agrees to relinquish the title of Chief Operating
Officer; and     (iii)   in the event that there is material growth of the
Company, by means of strategic transactions or otherwise, Company, subject to
good faith consultation with Employee, may change his title and responsibilities
without breach of this Agreement; provided, however, that the new title will not
be less than President of a division which encompasses more than Home
Entertainment.

Employee shall report to the CEO of the Company, currently Jon Feltheimer, or
his/her designee, consistent with the provisions above. Employee shall render
such services as

 



--------------------------------------------------------------------------------



 




Mr. Steve Beeks
March 28, 2007
Page 2 of 14


are customarily rendered by persons in Employee’s capacity in the motion picture
and home video industries and as may be reasonably and lawfully requested by
Company.
          (b) So long as this Agreement shall continue in effect, Employee shall
devote Employee’s full business time, energy and ability exclusively to the
business, affairs and interests of the Company and matters related thereto,
shall use Employee’s best efforts and abilities to promote the Company’s
interests, and shall perform the services contemplated by this Agreement in
accordance with policies established by the Company.
     2. COMPENSATION
          (a) Salary. The following base salary will be paid to Employee during
the Term of this Agreement:

  (i)   April 1, 2007 through March 31, 2008 — the rate of SIX HUNDRED THOUSAND
DOLLARS ($600,000.00) per year (“Base Salary — Period 1”), payable in accordance
with the Company’s normal payroll practices in effect.

  (ii)   April 1, 2008 through April 1, 2011 — the rate of SEVEN HUNDRED FIFTY
THOUSAND DOLALRS ($750,000.00) per year (“Base Salary — Period 2”), payable in
accordance with the Company’s normal payroll practices in effect.

          (b) Payroll. Nothing in this Agreement shall limit the Company’s right
to modify its payroll practices, as it deems necessary.
          (c) Bonuses.

  (i)   EBITDA Bonus. Employee shall be entitled to receive an annual bonus on
the Company attainment of an EBITDA target (the “E Target”) if such E Target is
attained in the following amounts:

  (A)   If the Company attains at least 105% of the E Target, Employee shall
receive 12.5% of his Base Salary;     (B)   If the Company attains at least 115%
of the E Target, Employee shall receive an additional 12.5% of his Base Salary.

For each fiscal year of the Term, the Company shall designate the upcoming
year’s E Target after it is approved by the Company’s Board of Directors, on or
before April 1 of the applicable fiscal year, or as soon thereafter as approved
by the Board of Directors, and it shall notify Employee in writing of such E
Target for the

 



--------------------------------------------------------------------------------



 



Mr. Steve Beeks
March 28, 2007
Page 3 of 14


fiscal year to which the E Target applies. The E Target shall not be greater
than the E Target for other Presidents receiving a similar bonus based on an
EBITDA target. The fiscal year commences April 1 of each year. The Company shall
establish a reserve amount for uncollectible receivables equal to 2% (the “E
Reserve”). The E Target shall include the E Reserve. For each portion of a
fiscal year that Employee is employed by Company, Employee shall be entitled to
a pro-rata portion of the E Bonus, if and when earned. Any bonus payable to
Employee hereunder shall be paid within thirty (30) days following the end of
the audit for the applicable fiscal year.

  (ii)   Employee shall be entitled to receive performance bonuses at the full
discretion of the CEO of the Company.

     3. BENEFITS
          As an employee of the Company, Employee will continue to be eligible
to participate in all benefit plans to the same extent as other salaried
employees subject to the terms of such plans.
     4. VACATION AND TRAVEL
          (a) Employee shall be entitled to take paid time off without a
reduction in salary, subject to (i) the approval of the CEO, which shall not be
unreasonably withheld, and (ii) the demands and requirements of Employee’s
duties and responsibilities under the Agreement. There are no paid vacation
days.
          (b) Employee will be eligible to be reimbursed for any business
expenses in accordance with the Company’s current Travel and Entertainment
policy.
          (c) In addition, Employee shall be entitled to (i) business class
travel for flights in excess of four (4) hours; (ii) all customary “perqs” of
division heads within the Company; (iii) a cell phone, which may be expensed;
(iv) a reserved parking space; and (v) reimbursement for all expenses reasonably
incurred in connection with his employment.
          (d) The Company reserves the right to modify, suspend or discontinue
any and all of the above referenced benefits, plans, practices, policies and
programs (including those in Section 3) at any time (whether before or after
termination of employment) without notice to or recourse by Employee so long as
action is taken in general with respect to other similarly situated persons and
does not single out Employee.

 



--------------------------------------------------------------------------------



 



Mr. Steve Beeks
March 28, 2007
Page 4 of 14


     5. STOCK
          (a) Time-Based Grant.

  (i)   The Company shall request that the Compensation Committee of Lions Gate
(“CCLG”) authorize and grant Employee 212,500 restricted share units
(“Time-Based Grant”) of Lions Gate Entertainment Corp. in accordance with the
terms and conditions of the existing and/or future Employee Stock Plan
(collectively, the “Plan”). Employee acknowledges that this Time-Based Grant of
stock is subject to the approval of the CCLG. The award date (“Award Date”)
shall be the date of the board meeting when the Time-Based Grant is approved.  
  (ii)   Vesting. Notwithstanding Section 5(d) and (e), and subject to
Section 5(a)(iii) below, the Time-Based Grant shall vest as follows:

  (A)   the first 53,125 restricted share units of the Time-Based Grant will
vest on the 1st anniversary of the Award Date;     (B)   an additional 53,125
restricted share units of the Time-Based Grant will vest on the 2nd anniversary
of the Award Date;     (C)   an additional 53,125 restricted share units of the
Time-Based Grant will vest on the 3rd anniversary of the Award Date;     (D)  
the final 53,125 restricted share units of the Time-Based Grant will vest on the
4th anniversary of the Award Date.

  (iii)   Continuance of Employment. The vesting schedule in Section 5(a)(ii)
above requires continued employment or service through each applicable vesting
date as a condition to the vesting of the applicable installment of the
Time-Based Grant and the rights and benefits under this Agreement.

          (b) Performance Grant.

  (i)   The Company shall request that the CCLG authorize and grant Employee
212,500 restricted share units (“Performance Grant”) of Lions Gate Entertainment
Corp. in accordance with the Plan. Employee acknowledges that this Performance
Grant of stock is subject to the approval of the CCLG.     (ii)   Vesting.
Notwithstanding Section 5(d) and (e), and subject to Section 5(b)(iii) below,
the Performance Grant shall be eligible to

 



--------------------------------------------------------------------------------



 



Mr. Steve Beeks
March 28, 2007
Page 5 of 14



      vest based on the following schedule (“Performance Vesting Dates):

  (A)   the first 53,125 restricted share units of the Performance Grant shall
be eligible to vest on March 31, 2008;     (B)   an additional 53,125 restricted
share units of the Performance Grant shall be eligible to vest on March 31,
2009;     (C)   an additional 53,125 restricted share units of the Performance
Grant shall be eligible to vest on March 31, 2010;     (D)   the final 53,125
restricted share units of the Performance Grant shall be eligible to vest on
March 31, 2011.

The vesting of the Performance Grant on such Performance Vesting Dates shall be
subject to satisfaction of annual Company performance targets approved in
advance by the CCLG for the twelve (12) month period ending on such Performance
Vesting Date. The Performance Grant shall vest on a sliding scale basis if the
Company’s performance targets have not been fully met for a particular year. For
purpose of example only, if seventy-five percent (75%) of Company’s targets have
not been met for a particular year, seventy-five percent (75%) of the
Performance Grant for that year would vest. Notwithstanding the foregoing, the
CCLG may, in its sole discretion, provide that any or all of the Performance
Grant scheduled to vest on any such Performance Vesting Date shall be deemed
vested as of such date even if the applicable performance targets are not met.
Furthermore, the CCLG may, in its sole discretion, provide that any of the
Performance Grant scheduled to vest on any such Performance Vesting Date that do
not vest because the applicable performance targets are not met may vest on any
future Performance Vesting Date if the performance targets applicable to such
Performance Vesting Date are exceeded.

  (iii)   Continuance of Employment. The vesting schedule in Section 5(b)(ii)
above requires continued employment or service through each applicable vesting
date as a condition to the vesting of the applicable installment of the
Performance Grant and the rights and benefits under this Agreement.

          (c) Option.

  (i)   The Company shall also request that the CCLG authorize and grant
Employee the right (the “Option”) to purchase 425,000 common

 



--------------------------------------------------------------------------------



 



Mr. Steve Beeks
March 28, 2007
Page 6 of 14



      shares of Lions Gate Entertainment Corp. in accordance with the Plan.
Employee acknowledges that this Option grant of stock is subject to the approval
of the CCLG. The award date (“Option Award Date”) shall be the date of the board
meeting when the Option is approved.

  (ii)   Vesting. Notwithstanding Section 5(d) and (e), and subject to
Section 5(c)(iii) below, the Option shall vest as follows:

  (A)   the Option to purchase 106,250 common shares will vest on the 1st
anniversary of the Option Award Date;     (B)   the Option to purchase an
additional 106,250 common shares will vest on the 2nd anniversary of the Option
Award Date;     (C)   the Option to purchase an additional 106,250 common shares
will vest on the 3rd anniversary of the Option Award Date;     (D)   the Option
to purchase the final 106,250 common shares will vest on the 4th anniversary of
the Option Award Date.

  (iii)   Continuance of Employment. The vesting schedule in Section 5(c)(ii)
above requires continued employment or service through each applicable vesting
date as a condition to the vesting of the applicable installment of the Option
and the rights and benefits under this Agreement.

          (d) Acceleration of Grants and Options upon Death of Employee. In the
event that Employee dies during the Term of this Agreement, all Grants and
Options granted pursuant to Sections 5(a)-(c) of this Agreement shall accelerate
and immediately become fully vested.
          (e) Change of Control.

  (i)   If a Change of Control occurs during the Term of this Agreement and
concludes on or after April 1, 2008, all shares and options granted pursuant to
Sections 5(a)-(c) of this Agreement shall accelerate and immediately become
fully vested.     (ii)   For the purposes of this Agreement, “Change of Control”
shall mean, except with respect to any transactions that management may be
contemplating as of March 22, 2007:

  (A)   if any person, other than a trustee or other fiduciary holding
securities of the Company under an employee benefit plan of the Company, becomes
the beneficial owner, directly or

 



--------------------------------------------------------------------------------



 



Mr. Steve Beeks
March 28, 2007
Page 7 of 14



      indirectly, of securities of the Company representing 33% or more of the
outstanding shares of common stock of the Company as a result of one or more
related transactions in the context of a merger, consolidation, sale or other
disposition of equity interests or assets of the Company;

  (B)   if, as a result of one or more related transactions in the context of a
merger, consolidation, sale or other disposition of equity interests or assets
of the Company, there is a sale or disposition of 33% or more of the Company’s
assets (or consummation of any transaction, or series of related transactions,
having similar effect);     (C)   if, as a result of one or more related
transactions in the context of a merger, consolidation, sale or other
disposition of equity interests or assets of the Company, there occurs a change
or series of changes in the composition of the Board as a result of which half
or less than half of the directors are incumbent directors;     (D)   if, as a
result of one or more related transactions in the context of a merger,
consolidation, sale or other disposition of equity interests or assets of the
Company, a shareholder or group of shareholders acting in concert obtain control
of 33% or more of the outstanding shares;     (E)   if, as a result of one or
more related transactions in the context of a merger, consolidation, sale or
other disposition of equity interests or assets of the Company, a shareholder or
group of shareholders acting in concert obtain control of half of the Board;    
(F)   if there is a dissolution or liquidation of the Company; or     (G)   if
there is any transaction or series of related transactions that has the
substantial effect of any or more of the foregoing.

          (f) Effect on Prior Grants. All Grants and Options provided for in
Sections 5(a)-(c) above are in addition to, and not in lieu of, any and all
grants and options provided for in any and all previous agreements between
Employee and Company. Any and all grants and options granted under such prior
agreements shall be unaffected by this Agreement.

 



--------------------------------------------------------------------------------



 



Mr. Steve Beeks
March 28, 2007
Page 8 of 14


     6. HANDBOOK
          Employee agrees that the Company Employee Handbook outlines other
policies, which will apply to Employee’s employment, and Employee acknowledges
receipt of such handbook. Please note, however, that the Company retains the
right to revise, modify or delete any policy or benefit plan it deems
appropriate.
     7. TERMINATION
          (a) This Agreement shall terminate upon the happening of any one or
more of the following events:

  (i)   The mutual written agreement between the Company and Employee;     (ii)
  The death of Employee;     (iii)   Employee’s having become so physically or
mentally disabled as to be incapable, even with a reasonable accommodation, of
satisfactorily performing Employee’s duties hereunder for a period of ninety
(90) days or more, provided that Employee has not cured disability within ten
days of written notice;     (iv)   The determination on the part of the Company
that “cause” exists for termination of this Agreement; “cause” being defined as
any of the following:

  (A)   Employee’s conviction of a felony or plea of nolo contendere to a
felony, except in connection with a traffic violation or traffic accident;    
(B)   commission, by act or omission, of any material act of dishonesty in the
performance of Employee’s duties hereunder;     (C)   material breach of this
Agreement by Employee; or     (D)   any act of material misconduct by Employee
having a substantial adverse effect on the business or reputation of the
Company, which shall include, but not be limited to theft, fraud or other
illegal conduct, refusal or unwillingness to perform employment duties, sexual
harassment, violation of any fiduciary duty, and violation of any duty of
loyalty;

 



--------------------------------------------------------------------------------



 



Mr. Steve Beeks
March 28, 2007
Page 9 of 14



      Prior to terminating Employee’s employment for “cause,” the Company shall
provide Employee with written notice of the grounds for the proposed
termination. If the grounds for termination are subject to cure, the Employee
shall have fifteen (15) days after receiving such notice in which to cure such
grounds to the extent such cure is possible. If not cure is possible or Employee
has failed to cure, Employee’s employment shall terminate upon the 15th day
following notice of termination.

  (v)   The Employee is terminated “without cause.” If Company elects to
terminate Employee “without cause,” it must provide Employee with sixty
(60) days prior written notice. Termination “without cause” shall be defined as
the Employee being terminated by the Company for any reason other than as set
forth in subparagraphs (a)(i)-(v) above. In the event of a termination “without
cause”, Employee shall be entitled to receive, at the Company’s discretion,
either

  (A)   a continued Base Salary as set forth in Section 2 through the conclusion
of the Term, subject to Employee’s obligation to mitigate in accordance with
California Law; or     (B)   a severance amount equal to 50% of the balance of
the compensation still owing to Employee under Section 2 hereof at the time of
termination, but no less than the greater of either six (6) months’ salary or
the amount Employee would receive from the Company’s severance policy for
non-contract employees that is currently in effect at the time of termination,
which payment shall relieve the Company of any and all obligations to Employee.

          (b) In the event that this Agreement is terminated pursuant to
Sections 7(a)(i)-(iv) above, neither the Company nor Employee shall have any
remaining duties or obligations hereunder, except that (i) the Company shall pay
to Employee, only such compensation as is earned under Section 2 plus any and
all business expenses incurred but not paid as of the date of termination and
(ii) Employee shall continue to be bound by Sections 9, 10, 11, 12, 14 and 15.
If this Agreement is terminated for any reason, in fact, Sections 9, 10, 11, 12,
14 and 15 shall survive and be binding upon Employee post termination.
          (c) Notwithstanding the foregoing, in the event of a Change of
Control, as defined in Section 5(e)(ii), if Employee is terminated within six
(6) months of the date of the Change of Control, Employee shall receive the
greater of either fifty percent (50%) of the compensation still owing to
Employee under Section 2 hereof at the time of

 



--------------------------------------------------------------------------------



 



Mr. Steve Beeks
March 28, 2007
Page 10 of 14


termination or ONE MILLION FIVE HUNDRED THOUSAND DOLLARS ($1,500,000.00).
     8. EXCLUSIVITY AND SERVICE
          Employee’s services shall be exclusive to the Company during the Term.
Employee shall render such services as are customarily rendered by persons in
Employee’s capacity in the motion picture and home video industries and as may
be reasonably requested by the Company. Employee hereby agrees to comply with
all reasonable requirements, directions and requests, and with all reasonable
rules and regulations made by the Company in connection with the regular conduct
of its business. Employee further agrees to render services during Employee’s
employment hereunder whenever, wherever and as often as the Company may
reasonably require in a competent, conscientious and professional manner, and as
instructed by the Company in all matters, including those involving artistic
taste and judgment, but there shall be no obligation on the Company to cause or
allow Employee to render any services, or to include all or any of Employee’s
work or services in any motion picture or other property or production.
     9. INTELLECTUAL PROPERTY
          (a) Employee agrees that the Company shall own all rights of every
kind and character throughout the universe, in perpetuity to any material and/or
idea suggested or submitted by Employee or suggested or submitted to Employee by
a third party that occurs during the Term or any other period of employment with
the Company, its parent, affiliates, or subsidiaries that are within the scope
of Employee’s employment and responsibilities hereunder. Employee agrees that
during the Term and any other period of employment with the Company, its parent,
affiliates, or subsidiaries, the Company shall own all other results and
proceeds of Employee’s services that are related to Employee’s employment and
responsibilities. Employee shall promptly and fully disclose all intellectual
property generated by the Employee during the Term and any other period of
employment with the Company, its parent, affiliates, or subsidiaries in
connection with Employee’s employment hereunder.
          (b) All copyrightable works that Employee creates in connection with
Employee’s obligations under this Agreement and any other period of employment
with the Company, its parent, affiliates, or subsidiaries shall be considered
“work made for hire” and therefore the property of the Company. To the extent
any work so produced or other intellectual property so generated by Employee is
not deemed to be a “work made for hire,” Employee hereby assigns and agrees to
assign to the Company (or as otherwise directed by the Company) Employee’s full
right, title and interest in and to all such works and other intellectual
property. Employee agrees to execute any and all applications for domestic and
foreign copyrights or other proprietary rights and to do such other acts
(including without limitation the execution and delivery of instruments of
further assurance or confirmation) requested by the Company to assign the
intellectual property to the Company and to permit the Company to enforce any
copyrights or other

 



--------------------------------------------------------------------------------



 



Mr. Steve Beeks
March 28, 2007
Page 11 of 14


proprietary rights to the intellectual property. Employee further agrees not to
charge the Company for time spent in complying with these obligations. This
Section 9 shall apply only to that intellectual property which related at the
time of conception to the Company’s then current or anticipated business or
resulted from work performed by Employee for the Company. Employee hereby
acknowledges receipt of written notice from the Company pursuant to California
Labor Code Section 2872 that this Agreement (to the extent it requires an
assignment or offer to assign rights to any invention of Executive) does not
apply to an invention which qualifies fully under California Labor Code
Section 2870.
     10. ASSIGNMENT AND DELEGATION
          Employee shall not assign any of Employee’s rights or delegate any of
Employee’s duties granted under this Agreement. Any such assignment or
delegation shall be deemed void ab initio.
     11. TRADE SECRETS
          The parties acknowledge and agree that during the Term of this
Agreement and in the course of the discharge of Employee’s duties hereunder and
at any other period of employment with the Company, its parent, affiliates, or
subsidiaries, Employee shall have and has had access to information concerning
the operation of the Company and its affiliated entities, including without
limitation, financial, personnel, sales, planning and other information that is
owned by the Company and regularly used in the operation of the Company’s
business and (to the extent that such confidential information is not
subsequently disclosed) that this information constitutes the Company’s trade
secrets. Notwithstanding the above, the parties acknowledge and agree that trade
secrets shall not include any information that Employee can demonstrate (i) was
publicly available at the time of its disclosure to Employee; (ii) was already
in Employee’s possession at the time of disclosure; (iii) was rightfully
received by Employee from a third party not subject to obligations of
confidentiality, or (iv) was independently developed by Employee without use of
any trade secrets.
          Employee agrees that Employee shall not disclose any such trade
secrets, directly or indirectly, to any other person or use them in any way,
either during the Term of this Agreement or at any other time thereafter, except
as is required in the course of Employee’s employment for the Company, as
required by applicable law or court order, or if authorized in writing by the
Company. Employee shall not use any such trade secrets in connection with any
other employment and/or business opportunities following the Term. In addition,
Employee hereby expressly agrees that Employee will not disclose any
confidential matters of the Company that are not trade secrets prior to, during
or after Employee’s employment including the specifics of this Agreement.
Employee shall not use any such confidential information in connection with any
other employment and/or business opportunities following the Term. Upon
termination of Employee’s employment with Company, Employee shall deliver to
Company all documents, computer disks or

 



--------------------------------------------------------------------------------



 



Mr. Steve Beeks
March 28, 2007
Page 12 of 14


computers, records, notebooks, work papers, and all similar material containing
any of the foregoing trade secrets, whether prepared by Employee, the Company or
anyone else. In addition, in order to protect the Confidential Information,
Employee agrees that during the Term and for a period of two (2) years
thereafter, Employee will not, directly or indirectly, induce or entice any
other executive or employee of the Company to leave such employment.
     12. ARBITRATION
          Any dispute, controversy or claim arising out of or in respect to this
Agreement (or its validity, interpretation or enforcement), the employment
relationship or the subject matter hereof shall at the request of either party
be submitted to and settled by binding arbitration conducted before a single
arbitrator in Los Angeles in accordance with the Federal Arbitration Act, to the
extent that such rules do not conflict with any provisions of this Agreement.
Said arbitration shall be under the jurisdiction of Judicial Arbitration and
Mediation Services, Inc. (“JAMS”) in Los Angeles, California. All such actions
must be brought within the statute of limitations period applicable to the claim
as if that claim were being filed with the judiciary or forever be waived.
Failure to institute an arbitration proceeding within such period shall
constitute an absolute bar to the institution of any proceedings respecting such
controversy or claim, and a waiver thereof. The arbitrator shall have the
authority to award damages and remedies in accordance with applicable law. Any
award, order, or judgment pursuant to such arbitration shall be deemed final and
binding and may be entered and enforced in any state or federal court of
competent jurisdiction. Each party agrees to submit to the jurisdiction of any
such court for purposes of the enforcement of any such award, order, or
judgment. Company shall pay for the administrative costs of such hearing and
proceeding.
     13. NOTICES
          All notices to be given pursuant to this Agreement shall be effected
either by mail or personal delivery in writing as follows:
Company:
Lions Gate Films Inc.
2700 Colorado Avenue, Suite 200
Santa Monica, California 90404
Attn: General Counsel
Employee:
Steve Beeks
Lions Gate Films Inc.
2700 Colorado Avenue, Suite 200
Santa Monica, California 90404

 



--------------------------------------------------------------------------------



 



Mr. Steve Beeks
March 28, 2007
Page 13 of 14


Courtesy Copy:
 
 
 
 
     14. WAIVER
          Failure to require compliance with any provision or condition provided
for under this Agreement at any one time, or several times, shall not be deemed
a waiver or relinquishment of such provision or condition at any other time.
     15. INTEGRATION, AMENDMENT, SEVERABILITY, AND FORUM
          (a) This Agreement expresses the binding and entire Agreement between
Employee and the Company and shall replace and supersede all prior arrangements
and representations, either oral or written, as to the subject matter hereof.
          (b) All modifications or amendments to the Agreement must be made in
writing and signed by both parties.
          (c) If any portion of this Agreement is held unenforceable under any
applicable statute or rule of law then such portion only shall be deemed omitted
and shall not affect the validity of enforceability of any other provision of
this Agreement.
          (d) This Agreement shall be governed by the laws of the State of
California. The state and federal courts (or arbitrators appointed as described
herein) located in Los Angeles, California shall be the sole forum for any
action for relief arising out of or pursuant to the enforcement or
interpretation of this Agreement. Each party to this Agreement consents to the
personal jurisdiction and arbitration in such forum and courts and each party
hereto Covenants not to, and waives any right to, seek a transfer of venue from
such jurisdiction on any grounds.
[Remainder of page intentionally left blank]

 



--------------------------------------------------------------------------------



 



Mr. Steve Beeks
March 28, 2007
Page 14 of 14


          Please acknowledge your confirmation of the above terms by signing
below where indicated and returning this letter to me.
          Steve, please call Nancy Coleman at (310) 255-3929 if you have any
questions.
Very truly yours,
LIONS GATE FILMS INC.

     
/s/ Wayne Levin
   
 
Wayne Levin
   
Executive Vice President and General Counsel
   
 
   
AGREED AND ACCEPTED
   
This 29th day of May, 2007
   
 
   
/s/ STEVE BEEKS
   
 
STEVE BEEKS
   

 